Case 4:18-sw-00448-LMC Document 3 Filed 12/28/18 Page 1 of 7
Item #   Type      Collected On     Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC
1B90     Digital    12/18/2018 1:00 (U) TracFone Wireless cell phoneModel:  A405DL
1B89     Digital   12/18/2018 21:57 (U) NIGHT OWL 3.0, 3 POWER CORDS
1B88     Digital   12/18/2018 21:57 (U) NIGHT OWL 3.0
1B82     Digital   12/18/2018 21:57 (U) SAMSUNG MODEL S/N: 103NU (TABLET)
1B50     Digital   12/18/2018 21:57 (U) SAMSUNG FLIP PHONE, MODEL: SPH‐M300, FCCID: A3L5PHM300
                                    (U) LG CELL PHONE WITH CRACKED SCREEN, MODEL: LM‐X210MA, S/N: 809CYPY895184, IMEI: 
1B49     Digital   12/18/2018 21:57 357093098951845
1B48     Digital   12/18/2018 21:57 (U) LG CELL PHONE, MODEL: SP200, MEID DEC: 089086362500156809

1B47     Digital   12/18/2018 21:57    (U) SANYO FLIP PHONE, MODEL: 5CP3810, FCC ID: V65SCP‐3810, DEC: 268435457803 178 304
1B46     Digital   12/18/2018 21:57    (U) MOTOROLA CELL PHONE, MODEL: XT1921‐3, IMEI: 351841092371683
1B37     Digital   12/18/2018 21:57    (U) LG CELL PHONE (GOLD), MODEL # LGTSP200, S/N: 806VTTD0964481
1B29     Digital   12/18/2018 21:57    (U) GRAY CELLPHONE, MODEL:N9560, S/N: 320284511764
1B28     Digital   12/18/2018 21:57    (U) BLACK MOTTO CELL PHONE, NO  MARKINGS, MODEL: XT1766, FCCID:IHDTS6WC3
1B27     Digital   12/18/2018 21:57    (U) BLACK LG CELLPHONE MARKINGS REMOVED
1B15     Digital   12/18/2018 21:57    (U) SAMSUNG GALAXY S7, SM‐G930T FCCID A3LSM6930US, IMEI 359755078737109
1B14     Digital   12/18/2018 21:57    (U) BLACK AND GOLD LG CELL PHONE, MODEL #: LG‐SP200, S/N 807VTKE1188053
1B11     Digital   12/18/2018 21:57    (U) LG‐SP200 CELL PHONE, S/N 806VTZC0882301, GOLD CASE
                                       (U) PILL BOTTLE CONTAINING 25 UNKNOWN WHITE COLORED PILLS MARKED "1P189".  
                                       PREPACKAGED WEIGHT OF 40.1 GRAMS.  TOTAL PACKAGED WEIGHT OF 71.1 GRAMS.  TRANSPORT 
1B85     Drugs     12/18/2018 21:57    302 ‐ 281C‐KC‐3023530 ‐ 32.
                                       (U) PILL BOTTLE CONTAINING CLEAR BAG OF WHAT APPEARED TO BE WHITE POWDERY SUBSTANCE 
                                       IN THE FIELD.  UPON REVIEW OF ITEM IN ECR DISCOVERED SUBSTANCE IS ACTUALLY UNKNOWN 
                                       WHITE PILLS.  PREPACKAGED WEIGHT OF 18.3 GRAMS WITH A TOTAL PACKAGED WEIGHT OF 60.4 
1B68     Drugs     12/18/2018 21:57    GRAMS.
                                       (U) WHITE SUBSTANCE SUSPECTED TO BE COCAINE.  PREPACKAGED WEIGHT OF 18.1 GRAMS.  
                                       TOTAL PACKAGED WEIGHT OF 49 GRAMS.  FIELD TESTED POSITIVE FOR COCAINE.  TRANSPORT 302 ‐ 
1B67     Drugs     12/18/2018 21:57    281C‐KC‐3023530 ‐ 32.
                                       (U) GREEN LEAFY SUBSTANCE SUSPECTED TO BE MARIJUANA IN CLEAR PLASTIC CUP.  PREPACKAGED 
                                       WEIGHT OF 47.6 GRAMS.  TOTAL PACKAGED WEIGHT OF 78.3 GRAMS.  FIELD TESTED POSITIVE FOR 
1B58     Drugs     12/18/2018 21:57    MARIJUANA.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.




                                                      Page 1 of 63 Filed 12/28/18 Page 2 of 7
                              Case 4:18-sw-00448-LMC Document
Item #   Type    Collected On     Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC
                                  (U) WHITE SUBSTANCE SUSPECTED TO BE COCAINE.  PREPACKAGED WEIGHT OF 52.8 GRAMS.  
                                  TOTAL PACKAGED WEIGHT OF 83.6 GRAMS.  FIELD TESTED POSITIVE FOR CRACK COCAINE.  
1B56     Drugs   12/18/2018 21:57 TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                  (U) ESCALI BLUE WEIGHING SCALE WITH SUSPECTED UNKNOWN TRACE RESIDUE.  TRANSPORT 302 ‐ 
1B44     Drugs   12/18/2018 21:57 281C‐KC‐3023530 ‐ 32.
                                  (U) 1 FUZIEN SCALE GRAY COLOR WITH SUSPECTED UNKNOWN TRACE RESIDUE.  TRANSPORT 302 ‐ 
1B42     Drugs   12/18/2018 21:57 281C‐KC‐3023530 ‐ 32.

                                     (U) 85 ORANGE/RED COLORED UNKNOWN PILLS WITH IMPRINT 51.  PREPACKAGED WEIGHT OF 30.6 
1B41     Drugs   12/18/2018 21:57    GRAMS.  TOTAL PACKAGE WEIGHT OF 53.8 GRAMS.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                     (U) BAGGIE OF WHITE UNKNOWN POWDER AND SPOON.  PREPACKAGED WEIGHT OF 21.2 GRAMS.  
                                     TOTAL PACKAGE WEIGHT OF 78.7 GRAMS.  FIELD TESTED NEGATIVE FOR COCAINE.  TRANSPORT 302 
1B40     Drugs   12/18/2018 21:57    ‐ 281C‐KC‐3023530 ‐ 32.
                                     (U) 2 CLEAR BAGS WITH GREEN LEAFY SUBSTANCE SUSPECTED TO BE MARIJUANA.  PREPACKAGED 
                                     WEIGHT OF 32.8 GRAMS.  TOTAL PACKAGED WEIGHT OF 114.5 GRAMS.  FIELD TESTED POSITIVE FOR 
1B36     Drugs   12/18/2018 21:57    MARIJUANA.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                     (U) METAL GRINDER CONTAINING GREEN SUBSTANCE SUSPECTED TO BE MARIJUANA TRACE 
1B35     Drugs   12/18/2018 21:57    RESIDUE.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                     (U) COCA COLA TRAY WITH LOOSE GREEN LEAFY SUBSTANCE AND ROLLED PAPER SUSPECTED TO BE 
1B34     Drugs   12/18/2018 21:57    MARIJUANA TRACE RESIDUE.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                     (U) MULTICOLOR SEQUIN BAG WITH CIGARETTE PAPER, SUSPECTED UNKNOWN TRACE RESIDUE.  
1B26     Drugs   12/18/2018 21:57    TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.

                                  (U) BLACK AND BLUE CASE WITH UNKNOWN PILLS.  PREPACKAGED WEIGHT OF 74.3 GRAMS.  TOTAL 
1B25     Drugs   12/18/2018 21:57 PACKAGED WEIGHT OF 114 GRAMS.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                  (U) GREEN LEAFY SUBSTANCE IN PLASTIC BAG SUSPECTED TO BE MARIJUANA.  PREPACKAGED 
                                  WEIGHT OF 20.5 GRAMS.  TOTAL PACKAGED WEIGHT OF 70.5 GRAMS.  FIELD TESTED POSITIVE.  
1B24     Drugs   12/18/2018 21:57 TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.




                                                    Page 2 of 63 Filed 12/28/18 Page 3 of 7
                            Case 4:18-sw-00448-LMC Document
Item #   Type       Collected On       Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC

                                     (U) PLASTIC BAG WITH MARKING "PLEASE RECYCLE THIS BAG" CONTAINING (ZIPLOCK W/ PINK TOP) 
                                     BAGGIE OF CRYSTAL SUBSTANCE SUSPECTED TO BE METHAMPHETAMINE.  PREPACKAGED WEIGHT 
                                     OF 296.7 GRAMS.  TOTAL PACKAGE WEIGHT OF 320.9 GRAMS.  FDIN ‐ 2018747517.  FIELD TESTED 
1B21     Drugs      12/18/2018 21:57 POSITIVE FOR METHAMPHETAMINE.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.

                                     (U) ROLLED CIGARETTE SUSPECTED TO CONTAIN MARIJUANA.  PREPACKAGED WEIGHT OF 1.1 
1B20     Drugs      12/18/2018 21:57 GRAMS.  TOTAL PACKAGE WEIGHT OF 24.2 GRAMS.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.

                                     (U) BLACK BOX CONTAINING SUSPECTED COCAINE.  PREPACKAGED WEIGHT OF SUSPECTED 
                                     COCAINE ALONE ‐ 878.1 GRAMS.  TOTAL PACKAGE WEIGHT OF 2407.7 GRAMS.  FDIN ‐ 2018747504.  
1B19     Drugs      12/18/2018 21:57 FIELD TESTED POSITIVE FOR COCAINE.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.

                                       (U) CRYSTAL‐LIKE SUBSTANCE SUSPECTED TO BE METHAMPHETAMINE IN CLEAR PLASTIC BAG.  
                                       PREPACKAGED WEIGHT OF 53.3 GRAMS WITH A TOTAL PACKAGE WEIGHT OF 84.2 GRAMS.  FIELD 
1B9      Drugs      12/18/2018 21:57   TESTED POSITIVE FOR METHAMPHETAMINE.  TRANSPORT 302 ‐ 281C‐KC‐3023530 ‐ 32.
                                       (U) 8 MINI DIGITAL SCALES, SUSPECTED UNKNOWN TRACE RESIDUE.  TRANSPORT 302 ‐ 281C‐KC‐
1B6      Drugs      12/18/2018 21:57   3023530 ‐ 32.
1B91     Firearms    12/18/2018 1:00   (U) Glock 15 round capacity magazine containing:  12 Winchester 9 MM Luger rounds
1B87     Firearms   12/18/2018 21:57   (U) SHELL CASINGS
1B86     Firearms   12/18/2018 21:57   (U) SHELL CASINGS, COUNTED 20, POSSIBLE LATENTS
1B84     Firearms   12/18/2018 21:57   (U) BAG OF LIVE AMMUNITION
                                       (U) FIREARM ‐ MAKE AND MODEL OBLITERATED, S/N: H380221 20 GAUGE.  ATF ‐ T20180440277.  
1B83     Firearms   12/18/2018 21:57   CLEARED BY ARCH GOTHARD.
                                       (U) STAG ARMS, MODEL: STAG‐15, S/N: 64773 223 AR15 PISTOL SEMI AUTOMATIC.  ATF ‐ 
1B81     Firearms   12/18/2018 21:57   T20180440271.  CLEARED BY DAMIAN MARTINEZ.
                                       (U) AMERICAN TACTICAL IMPORTS, MODEL: OMNI HYBRID MULTI‐CAL, S/N: N5167731 RIFLE AR15, 
1B80     Firearms   12/18/2018 21:57   223.  ATF ‐ T20180440269.  CLEARED BY DAMIAN MARTINEZ.
                                       (U) CAI ‐ CENTURY ARMS INTERNATIONAL, MODEL: M85NP, S/N: M85‐NP009591 7.62 X 39 PISTOL 
1B79     Firearms   12/18/2018 21:57   CENTURY ARMS.  ATF ‐ T20180440268.  CLEARED BY DAMIAN MARTINEZ.
1B78     Firearms   12/18/2018 21:57   (U) PLASTIC BOX WITH 25 ROUNDS, 2 BOXES 45 CAL
1B77     Firearms   12/18/2018 21:57   (U) ONE 9MM DRUM MAGAZINE WITH ROUNDS


                                                      Page 3 of 63 Filed 12/28/18 Page 4 of 7
                              Case 4:18-sw-00448-LMC Document
Item #   Type       Collected On    Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC

                                     (U) CAI ‐ CENTURY ARMS INTERNATIONAL, GEORGIA, VT, MODEL: M92PV, S/N: M92PV029294, AK15 
1B76     Firearms   12/18/2018 21:57 PISTOL CALIBER 7.62 X 39.  ATF ‐ T20180440259.  CLEARED BY DAMIAN MARTINEZ.
1B75     Firearms   12/18/2018 21:57 (U) 19MM MAGAZINE, 1.223 DRUM MAGAZINE BOTH WITH AMMO
1B74     Firearms   12/18/2018 21:57 (U) (4) 12 GA SHELLS FROM ITEM 63
                                     (U) WINCHESTER 1200, S/N: 3815 12 GAUGE SHOT GUN.  ATF ‐ T20180440251.  CLEARED BY 
1B73     Firearms   12/18/2018 21:57 DAMIAN MARTINEZ.
                                     (U) MAVERICK 88, S/N: MV0105656 BY MOSSBERG MODEL 88 12 GA.  ATF ‐ T20180440248.  
1B72     Firearms   12/18/2018 21:57 CLEARED BY AUSTIN MCKUNE.
1B71     Firearms   12/18/2018 21:57 (U) MAG WITH AMMO, ROUND FROM CHAMBER FROM ITEM 59
                                     (U) GLOCK 20, S/N: BDDK234 10MM PISTOL.  ATF ‐ T20180440243.  CLEARED BY DAMIAN 
1B70     Firearms   12/18/2018 21:57 MARTINEZ.
                                     (U) TAURUS PT111G2, S/N: TKN19799 9MM PISTOL.  ATF ‐ T20180440240.  CLEARED BY DAMIAN 
1B69     Firearms   12/18/2018 21:57 MARTINEZ.
1B66     Firearms   12/18/2018 21:57 (U) MAG WITH AMMO ROUND FROM CHAMBER FROM ITEM 55
                                     (U) GLOCK 22, S/N: RMX867 PISTOL 40 CALIBER.  ATF ‐ T20180440231.  CLEARED BY DAMIAN 
1B65     Firearms   12/18/2018 21:57 MARTINEZ.
                                     (U) ONE MAGAZINE FOR THE SMITH AND WESSON WITH 11 LIVE 40 SW ROUNDS, ONE LIVE 40 SW 
1B64     Firearms   12/18/2018 21:57 ROUND, FROM ITEM 53
                                     (U) SMITH AND WESSON SD40VE, S/N: HEY3705 (MAGAZINE SEPERATE) PISTOL ‐ 40 CALIBER.  ATF ‐ 
1B63     Firearms   12/18/2018 21:57 T20180440229.  CLEARED BY AUSTIN MCKUNE.
1B62     Firearms   12/18/2018 21:57 (U) MAG WITH AMMO, NO ROUND IN CHAMBER, FROM ITEM 51
                                     (U) TAURUS 24/7G2, S/N: THP36424 9MM PISTOL.  ATF ‐ T20180440216.  CLEARED BY DAMIAN 
1B61     Firearms   12/18/2018 21:57 MARTINEZ.
1B60     Firearms   12/18/2018 21:57 (U) EXPANDED MAG, AMMO IN MAG, ROUND FROM CHAMBER FROM ITEM 49
                                     (U) UNKNOWN MANUFACTURER POSSIBLY BCP SHADOW 15, S/N: SDW‐00160 
                                     JACKSONVILLE,FL,SHADOW ‐ 15 CAL MULTI  223.  ATF ‐ T20180440208.  CLEARED BY DAMIAN 
1B59     Firearms   12/18/2018 21:57 MARTINEZ.
1B55     Firearms   12/18/2018 21:57 (U) 4 ROUNDS OF 5.56/.223, 3 ROUNDS OF .40 CAL, 12 ROUNDS OF 9MM
                                     (U) 2 HEAT SEALED PLASTIC BAGS, 1 ZIPLOCK GALLON BAG, 1 BLACK HOLSTER, 1 GLOCK MAG, 1 
1B54     Firearms   12/18/2018 21:57 GLOCK MAG WITH 12 LIVE .40 ROUNDS, BLACK 5.56 MAG




                                                      Page 4 of 63 Filed 12/28/18 Page 5 of 7
                              Case 4:18-sw-00448-LMC Document
Item #   Type       Collected On       Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC
                                       (U) MAGAZINE WITH 6 LIVE ROUNDS OF 9MM AND ONE LIVE ROUND 9MM IN CHAMBER, FROM 
1B53     Firearms   12/18/2018 21:57   ITEM 42
                                       (U) RUGER EC9S PISTOL S/N 455‐03954 PISTOL PRESCOTT.AZ.USA ‐ 9MM.  ATF ‐ T20180440196.  
1B52     Firearms   12/18/2018 21:57   CLEARED BY AUSTIN MCKUNE
1B51     Firearms   12/18/2018 21:57   (U) 15 ROUND CAPACITY GLOCK MAGAZINE WITH ELEVEN ROUNDS COUNTED
1B45     Firearms   12/18/2018 21:57   (U) BLACK EXTENDED 9MM MAGAZINE, 27 ROUNDS
                                       (U) MAGAZINE WITH 10 LIVE ROUNDS OF 9MM AMMUNITION, 1 LIVE 9MM ROUND IN CHAMBER, 
1B39     Firearms   12/18/2018 21:57   FROM ITEM 30.
                                       (U) TAURUS INTERNATIONAL MODEL: PT111G2, 9MM S/N: TLS49750; A PISTOL.  ATF ‐ 
1B38     Firearms   12/18/2018 21:57   T20180440190.  CLEARED BY AUSTIN MCKUNE.
1B33     Firearms   12/18/2018 21:57   (U) MAGAZINE AMMO, ROUND FROM CHAMBER FROM ITEM 26
                                       (U) SMITH AND WESSON, MODEL SW40VE, S/N: DWV7530 40, PISTOL.  ATF ‐ T20180440175.  MADE 
1B32     Firearms   12/18/2018 21:57   SAFE BY DAMIAN MARTINEZ.
                                       (U) SHOTGUN SHELLS FROM MAG TUBE, FROM EXTRA SHELL CARRIER, FROM CHAMBER FROM ITEM 
1B31     Firearms   12/18/2018 21:57   21
                                       (U) MOSSBERG, MODEL: 500, S/N: U117427  12 GAUGE SHOTGUN.  ATF ‐ T20180440168.  CLEARED 
1B30     Firearms   12/18/2018 21:57   BY ARCH GOTHARD.
1B23     Firearms   12/18/2018 21:57   (U) 50 ROUND MAGAZINE AND ROUND IN THE CHAMBER; FROM ITEM 15
                                       (U) GLOCK, MODEL: 22, S/N: BHAK692 40 CALIBER HAND GUN 40 CALIBER MADE IN AUSTRIA.  ATF ‐ 
1B22     Firearms   12/18/2018 21:57   T20180440160.  CLEARED BY ARCH GOTHARD.
1B18     Firearms   12/18/2018 21:57   (U) SMITH AND WESSON MAGAZINE AND LIVE ROUND FROM CHAMBER; FROM ITEM 12
                                       (U) SMITH AND WESSON, MODEL: SD9BE, S/N HEB0953 PISTOL 9MM.  ATF ‐ T20180440156.  
1B17     Firearms   12/18/2018 21:57   CLEARED BY ARCH GOTHARD.
                                       (U) MASTERPIECE ARMS, S/N F15965, 9MM, MODEL POSSIBLY UZI, PISTOL.  ATF ‐ T20180440150.  
1B16     Firearms   12/18/2018 21:57   CLEARED BY AUSTIN MCKUNE.
1B13     Firearms   12/18/2018 21:57   (U) PLANO PLASTIC TUB CONTAINING LIVE ROUNDS

1B12     Firearms   12/18/2018 21:57   (U) GLOCK 19, S/N ACHY981 9MM, PISTOL, ATF ‐ T20180440143.  CLEARED BY DAMIAN MARTINEZ.
1B10     Firearms   12/18/2018 21:57   (U) 2 GLOCK 9MM MAGAZINES
1B43     General    12/18/2018 21:57   (U) DRUG LEDGER
1B8      General    12/18/2018 21:57   (U) STORAGE MART RECEIPT




                                                      Page 5 of 63 Filed 12/28/18 Page 6 of 7
                              Case 4:18-sw-00448-LMC Document
Item #   Type        Collected On      Description               FBI # 281C‐KC‐3023430                                Court Case No. 18‐SW‐00448‐LMC

1B7      General     12/18/2018 21:57 (U) PURPLE NOTEBOOK AND SEPARATE SHEET OF PAPER; BOTH APPARENT DRUG LEDGERS
1B57     Valuables   12/18/2018 21:57 (U) US CURRENCY TOTALING $810 WITH DENOMINATIONS OF 16 X $50 AND 1 X $10.

                                      (U) US currency totaling $50 with a denomination of 1 x $50.  Separated from item #25 ‐ green 
1B5      Valuables   12/18/2018 19:32 zippered bag with US currency, per case agent request as suspected counterfeit bill.
                                      (U) US currency totaling $31, 515 with denominations of 146 x $100, 16 x $50, 687 x $20, 139 x $10, 
                                      161 x $5, 6 x $2, and 168 x $1. US currency maintained in green zippered bag with rubber bands as 
1B4      Valuables   12/18/2018 19:32 found, per case agent request.

                                      (U) Bank of America, Visa temporary debit card in the name of "Valued Customer" with card number 
1B3      Valuables   12/18/2018 19:32 ending in "6699".  Found in item #24 ‐ black Victoria Secret pouch containing US currency.
                                      (U) US currency totaling $1,129 with denominations of 3x $100, 1x $50, 36 x $20, 3 x $10, 5 x $5, 
                                      and 4 x $1.  US currency maintained in black zippered Victoria's Secret pouch with rubber bands and 
1B2      Valuables   12/18/2018 19:32 rolling papers as found, per case agent request.
                                      (U) US Currency totaling $627 with denominations of 5 x $100, 6 x $20, and 7 x $1.  One of the one 
1B1      Valuables   12/18/2018 19:32 dollar bills is ripped with over 51% of the bill remaining.




                                                       Page 6 of 63 Filed 12/28/18 Page 7 of 7
                               Case 4:18-sw-00448-LMC Document
